UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT: April 1, 2013 COMMISSION FILE NO. 000-54319 (Date of earliest event reported) LIFELOC TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) COLORADO 84-1053680 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12441 West 49th Ave., Unit 4, Wheat Ridge, CO 80033 (Address of Principal Executive Offices) Registrant's Telephone No., including area code: (303) 431-9500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Lifeloc Technologies, Inc., a Colorado corporation (“Lifeloc” or the “Company”) held its Annual Meeting of Shareholders on April 1, 2013 (the “Annual Meeting”). As of the record date of the Annual Meeting, there were 2,432,416 shares of Common Stock issued and outstanding and entitled to vote at the Annual Meeting. The following matters were submitted and voted upon at the Annual Meeting: 1.Lifeloc stockholders voted to elect six individuals to the Board of Directors for the succeeding year as set forth below: Name Number of Shares For Number of Shares Withheld Number of Shares Abstaining Broker Non-Votes Barry R. Knott 0 0 0 Gurumurthi Ravishankar 0 0 0 Vern D. Kornelsen 0 0 0 Robert Greenlee 0 0 0 Robert H. Summers 0 0 0 Wayne Willkomm 0 0 0 2.Lifeloc stockholders voted to adopt the 2013 Stock Option Plan: Number of Shares For Number of Shares Against Number of Shares Abstaining Broker Non-Votes 0 0 0 3.Stockholders voted to ratify the appointment of Eide Bailly LLP as its independent registered public accountant for fiscal year 2013 as set forth below: Number of Shares For Number of Shares Against Number of Shares Abstaining Broker Non-Votes 0 0 0 For more information about the foregoing proposals, please review the Company’s definitive proxy statement, filed with the Securities and Exchange Commission on March 21, 2013. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIFELOC TECHNOLOGIES, INC. By: /s/ Vern D. Kornelsen Vern D. Kornelsen Chief Financial Officer and Secretary Date: April 5, 2013
